LOGO [g797574g0825092807426.jpg]   

Exhibit 10.1

 

NN, Inc.

Corporate Headquarters

6210 Ardrey Kell Road • Charlotte, NC 28277

Phone: 980-264-4300

 

August 19, 2019

Mr. Thomas DeByle

c/o Egon Zehnder

 

RE:

Letter of Understanding (LOU) and Relocation Agreement

Dear Tom:

We are pleased to extend you an offer to join NN, Inc. (“NN” or the “Company”)
as its Senior Vice President and Chief Financial Officer (“CFO”). In this
salaried exempt role, you will report to Richard D. Holder, President and Chief
Executive Officer, and will be located at the Company’s headquarters in
Charlotte, NC. Following is a summary of the terms of our offer:

 

Duties:    Partner with the CEO to develop and execute the Company’s strategic
plan by driving change, improving financial and operating performance, and
analyzing business opportunities. Provide executive-level financial focus,
accounting and tax management, and controls oversight within the business, while
ensuring compliance with financial regulations and leading NN’s tax, treasury,
risk management, and investor relations efforts.

Effective

Date:

   As soon as practicable, but no later than September 23, 2019. The term
“Effective Date” refers to the date you actively begin employment with NN. Base
Salary:    Your gross pay will be at the bi-weekly rate of Nineteen Thousand
Eight Hundred Seven Dollars and seventy cents ($19,807.70), which equates to an
annualized sum of $515,000. You will receive regular performance and salary
reviews to evaluate your progress in attaining goals; these will be conducted at
intervals commensurate with other similarly-situated associates.

Annual

Incentive

Award:

  

You will be eligible to participate in a discretionary executive-level bonus
plan; the target is 70% of your base annual salary during the year. If a bonus
is offered, its availability will be dependent upon corporate, group and
individual performance, and any bonus amounts will be determined in accordance
with NN corporate guidelines. Bonuses of this type are distributed after final
financial audit, which is typically completed in March. Bonuses may be prorated
for partial years worked.

 

Annual incentive awards are subject to the execution, and governed by the terms,
of the Executive Incentive Compensation (“EIC”) Program document. A copy of the
2019 document will be provided to you for your review.

 

In consideration of other sums that you may have forfeited by joining the
Company, your 2019 award will not be prorated; rather, if you work through the
end of calendar year 2019 you will be eligible to receive an amount commensurate
with a full-year award. Any payout amount will be determined in accordance with
Company’s corporate guidelines and, if offered, will be distributed after final
financial audit, which is typically completed in March.



--------------------------------------------------------------------------------

Long-Term

Incentive

Award:

  

You will be eligible to participate in NN’s executive equity program. Awards are
generally granted in March of each year. The next grant cycle is in March 2020,
and the target is 170% of your base annual salary at the time of the grant.

 

The total dollar value of the LTI award target is divided equally among the
following:

 

•  Restricted Stock Awards (RSAs), which are time-based awards that vest ratably
over three years;

 

•  Performance Share Units (PSUs), performance-based awards tied to Relative
Total Shareholder Returns (TSR); and,

 

•  Performance Share Units (PSUs), performance-based awards tied to Company
performance relative to Return on Invested Capital (ROIC).

 

Long-term incentive awards are subject to the execution, and governed by the
terms, of the Long-Term Incentive (“LTI”) Program document. A copy of the 2019
document will be provided to you for your review.

Conditional Equity Grant:    In the event the Standex equity that is scheduled
to vest on September 6, 2019 (1818 management stock purchase plan units and 1214
restricted stock units) is not made available to you, at the next regularly
scheduled NN, Inc. Board of Directors’ meeting following your Effective Date,
the Chief Executive Officer will recommend that the Board approve a one-time
restricted stock award (RSA) in the equivalent cash amount of the aforementioned
awards that were foregone, valued as of the close of the market on September 6,
2019. These RSAs will vest ratably over three years. Separation Provisions:   
You will be eligible for additional separation provisions related to qualifying
terminations—specifically, terminations both prior to and following a Change in
Control. This Separation Agreement will be executed separately from the LOU; the
current form of this agreement will be provided to you for your review.

Contingent

Items:

   This offer will be contingent upon successful execution of other
employment-related items; namely, the Immigration Reform Control Act of 1986
(Form I-9), a post-offer drug screen and physical, a reference check, and a
criminal background check. NN will bear the costs of these items, and we will
discuss them upon your acceptance of the position.

Employment-at-

Will:

   Except as expressly set forth herein, nothing in this Letter of Understanding
and Relocation Agreement is intended to supersede NN, Inc.’s employment-at-will
policy. Under these provisions, employment with NN, Inc. is voluntarily entered
into, and the associate is free to resign at will at any time, with or without
cause. Similarly, NN, Inc. may terminate the employment relationship at will at
any time, with or without notice or cause, so long as there is no violation of
applicable federal and state law. Relocation:    Relocation provisions are
described in Exhibit A of this document.

 

 

www.nninc.com

Page 2



--------------------------------------------------------------------------------

Confidentiality:    Since you will be in a position of trust requiring the
maintenance of confidence, you will be required to sign a confidentiality and
non-disclosure agreement on your first day of employment. A copy of the current
agreement will be provided to you for your review. Benefits:    The Company
offers a broad range of benefits and amenities for you and your eligible
dependents. All such benefits are subject to the terms of the benefit plans and
are available to employees generally. Plans include medical, dental, life, and
disability benefits, as well as voluntary offerings such as vision, 401(k), and
other voluntary offerings are also available; a copy of the current enrollment
guide will be provided to you for your review. Paid Leave:    You are eligible
to receive pay for holidays NN, Inc. observes during your employ (currently ten
per year), and your annual vacation allocation will be four (4) weeks per full
calendar year. You will also have access to up to 40 hours’ PTO for illness
(self or immediate family members) per year. Time off benefits are prorated for
partial years worked. Executive
Disability:    The Company currently offers an executive disability benefit,
providing income replacement of up to 75% of pre-disability earnings. HR will
provide additional information on this offering as part of the onboarding
process.

Any provision of this Agreement to the contrary notwithstanding, all payments
made by the Company hereunder to you, your estate, or your beneficiaries shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine should be withheld
pursuant to any applicable law or regulation.

Tom, we look forward to welcoming you to the NN team. If you are in agreement
with the terms of this offer, please sign and return a copy of the executed
letter to us for your file. If you have any questions, please feel free to call
me directly.

Sincerely,

/s/ Richard D. Holder

Richard D. Holder

President and Chief Executive Officer

Enclosures

 

 

www.nninc.com

Page 3



--------------------------------------------------------------------------------

EXHIBIT A

NN, Inc. Relocation Agreement

The following guidelines set forth the provisions of the Company’s relocation
offer. These relocation benefits are only available in conjunction with the
purchase of a primary residence in the Charlotte, NC area. It may not be used to
purchase vacation property, vacant land or other non-primary housing. Sections A
through D below must each be initiated within 12 months of the LOU Effective
Date or they will be forfeited.

A. Temporary Living and Duplicate Real Estate Costs

The Company will pay temporary living expenses (room, meals and incidentals)
while you are purchasing a home or arranging for other permanent housing, and/or
will pay any duplicate costs associated with mortgages payable including the
mortgage payment, utilities and routine maintenance on the home beginning with
the LOU effective date (or as long as the property is held in the name of the
associate, whichever is shorter), less the amount of time paid under the
temporary living provision. As such, the benefit for these two provisions
combined shall not exceed a total of twelve (12) months, and the amount of the
reimbursement shall not exceed Two Thousand Five Hundred Dollars ($2,500.00) per
month.

B. Purchase/Sale of Real Estate

The Company will pay usual and customary closing costs on the purchase of a new
home and will also pay the real estate commission on the sale of your existing
home (up to 6% of the sale price).

C. Relocation Allowance

The Company will pay for movement of standard household items (excluding boats,
antiques, and other similar or heavy/oversized items) and up to one automobile,
as well as reasonable travel of household family members. You will be required
to first submit two (2) moving estimates to corporate Human Resources for review
and approval.

D. Home Finding Trip

You will be reimbursed for one (1) trip, not to exceed three (3) days, including
actual and reasonable expenses from the departure location to the destination
location. This shall only include reimbursement for members of your immediate
family that currently reside with you. Reimbursable expenses include:

 

  •  

Airfare (provided if the distance to the destination location is over 300 miles
one-way): Coach fare, with 7-day advance purchase required; and reasonable and
appropriate car rental fees (full size or smaller), in accordance with the
Company’s travel policy

 

  •  

Vehicle Mileage (required if the distance to the new location is 300 or fewer
miles one-way): Reimbursed at Company’s current mileage reimbursement rate

 

  •  

Meals and Lodging: Reasonable meals and overnight lodging for you and your
immediate family members traveling with you

Your trip must be made by the most direct route; i.e., no vacation, extended
trips, personal side trips, or leisure travel will be covered.

E. Termination of Benefits

Relocation benefits will cease if you resign your employment or are terminated
for cause, including for performance. In addition, if you resign your employment
or are terminated for cause, including for performance, within the first
twenty-four (24) months following your first date of work in this position, you
will be required to reimburse the Company for relocation expenses and relocation
benefits paid for by the Company under this program.

 

 

www.nninc.com

Page 4



--------------------------------------------------------------------------------

If separated from employment for one of the above reasons within the first
twelve (12) months following your first date of work in this position, 100% of
the expenses and benefits must be reimbursed to the Company. For the period
between twelve (12) and twenty-four (24) months following your first date of
work in this position, the required repayment to the Company shall be prorated
as follows:

((Total dollar value of benefits / 2) / 12)) * Remaining months in year 2

F. Tax Treatment

The IRS requires all relocation expenses, which are reimbursed or paid directly
by the company, be reported as income. Certain reimbursements are taxed by the
federal and appropriate state taxing authorities and are subject to withholding
for the current tax year. The company will “gross up” the amount of tax to meet
the expense of income taxes associated with the amount of relocation at the end
of the year.

 

 

www.nninc.com

Page 5



--------------------------------------------------------------------------------

Letter of Understanding and Relocation Agreement

for Thomas DeByle

Agreement and Acceptance:

I hereby acknowledge and accept the terms and conditions cited in the foregoing
Letter of Understanding and Relocation Agreement. I understand and agree that
this Letter of Understanding and Relocation Agreement may be terminated at any
time by NN, Inc. or its affiliates. I further understand and agree that,
notwithstanding the terms, conditions and benefits of this Letter of
Understanding and Relocation Agreement, all employment with NN, Inc. or its
affiliates is at will, and for an indefinite duration and there is no guarantee
of employment with NN, Inc. or any affiliate thereof.

 

Signed: /s/ Thomas DeByle Printed Name: Thomas DeByle Date:
8/23/19___________________________

 

 

www.nninc.com

Page 6